Citation Nr: 1108129	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic disability manifested by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from September 1988 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2003, the appellant withdrew his hearing request.

This claim was previously before the Board and remanded in October 2007.

In May 2008, the Board denied the appellant's claim.  He appealed to the United States Court of Appeals for Veterans Claims (Court), and in a Memorandum Decision of January 2010, the Court set aside the Board's decision and remanded the claim for further adjudication.  


FINDING OF FACT

Memory loss was not manifest in service and is not currently shown.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active service, nor is it due to an undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006),

A letter dated in January 2002 told the appellant that VA would make reasonable efforts to obtain evidence necessary to support his claim.  He was informed that he was required to provide sufficient information to allow VA to obtain records.  He was asked to identify any VA or private medical treatment records.  The various types of evidence that might support his claim were listed.  The letter outlined VA's responsibilities with respect to obtaining evidence on the appellant's behalf.  The appellant was asked to send evidence related to his claim.  A March 2002 letter told the appellant specifically how to substantiate a claim for a disability due to undiagnosed illness.  The appellant was provided with Dingess compliant notice in a letter of December 2007.

While the VCAA notice in this case was not provided prior to the initial adjudication, the notice was provided and the claim was subsequently readjudicated by the RO in the supplemental statement of the case (SSOC) dated in February 2008, which was prior to the transfer and re-certification of the case to the Board.  The Board finds that the content of the notice provided to the appellant fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  Neither the appellant nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The appellant has been afforded examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He was afforded a psychiatric, neuropsychological and neurological examinations in December 2007.  The examinations were adequate in that they included the appellant's reported history, an interview of the appellant, a physical examination, and findings and opinions accompanied by rationales.  

Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131 (2010).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant has claimed entitlement to service connection for a claimed disability manifested by memory loss, on the basis of qualifying chronic disability arising from service in the Persian Gulf.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The record reflects the appellant served in the Southwest Asia Theater of operations during the Persian Gulf War August 1990 to March 1991.  Hence, for purposes of the pertinent statute and regulation, he is a Persian Gulf veteran.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that a lay person is competent to describe what they observe.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's service treatment records show he was treated for head trauma in April and October 1991.  He did not complain of memory loss.  A mental health evaluation of May 1992 noted the appellant had attempted suicide.  An examination showed him to be fully alert and oriented, very cooperative, had good eye contact and had normal speech.  He was mildly depressed with a slight sad affect, broad in range and appropriate in context.  There were no current suicidal or homicidal ideations, psychosis or obsessive rituals.  Cognitive functions were grossly intact.  Insight and judgment were adequate.  He was found to be fit for full duty.

When evaluated for separation in September 1992, the appellant's psychiatric examination was normal.  He reported no history of loss of memory or amnesia.

A CT scan of the brain of February 1999 shows mild changes in the parietal white matter bilaterally.  There were no mass or lesions seen.  It was noted the white matter changes could represent hypertensive changes or any cause of gliosis.  Some paranasal inflammatory disease was also present.  

An MRI of the brain of March 1999 shows nonenhancing foci of what appears to be encephalomalacia or gliosis in the deep white matter of both hemispheres.  The appearance is not suggestive of tumor and not typical for the demyelinating plaques in multiple sclerosis.  Rather, the features suggest an acquired process, possible on the basis of old encephalomyelitis.  

An undated private treatment record shows the appellant did not report any memory loss.  

Private treatment records dated in March and April 1999 indicate the appellant complained of forgetfulness when seeking treatment for headaches.

In a March 1999 letter, the appellant's neurologist, Dr. M.N.S., stated that the neurological examination was essentially normal except for some sensory changes on the left arm.  In an April 1999 treatment record, he noted a diagnosis of pseudomotor cerebri.

A May 1999 Persian Gulf Registry examination report indicates the appellant complained of forgetfulness all along that was getting worse.

VA outpatient treatment records of September 2000, note the appellant denied any memory problems.  

In an April 2002 written statement, the appellant's wife indicated that since 1996, he complained of memory loss.

At a VA examination of April 2002 conducted for other disabilities, the appellant was noted to be a reliable historian.  

In March 2003, the appellant underwent VA examination for mental disorders.  He complained of memory loss.  He reported at times, he forgets what he is talking about in mid-sentence.  Occasionally, he forgets directions of where he is going, but he usually does not get lost.  The memory problem did not appear to have a gross impact on his functioning at home.  The examiner indicated that the appellant appeared to have bona fide complaints of reduced memory.  However, no psychiatric diagnosis could be made.

In March 2003, the appellant  underwent VA examination for infectious diseases.  He complained of memory loss.  The diagnosis was memory loss.  The examiner indicated that all tests were above negative or normal or inconclusive.

In December 2007, the appellant underwent a VA examination for mental disorders.  He indicated that he had memory problems since getting hit in the head while in service.  He stated that he lost track of his thoughts in mid-sentence.  He denied failing to pay bills, getting lost, or leaving the stove on.  On examination, remote, recent, and immediate memory were normal.  There was no evidence of impairment of memory on routine mental status examination.  He recalled three out of three objects immediately and after five minutes.  He had good recall of historical events.  No psychiatric diagnosis was given.

In December 2007, the appellant underwent neuropsychiatric examination.  He had a history of subjective memory difficulty.  On examination, the appellant recalled six presidents spontaneously and four more with cueing.  His recall of current events was vague and lacked detail.  Numerous tests were administered to the appellant.  Following such tests, the impression was a normal neuropsychological profile.  The examiner indicated that the appellant's performance was intact in the majority of cognitive spheres and was not consistent with a diagnosis of a cognitive disorder.  Despite his subjective complaints of memory problems, his memory was characterized by intact learning and recall of structured and unstructured verbal material.  Visual memory for a complex design was a relative strength.  He retained most of what he learned, benefited slightly from a recognition format, and made no recall intrusion or false positive errors on a challenging word list task.  Instead, the examiner opined that the appellant's subjective experience of cognitive difficulty may reflect his current mood state and history of chronic pain.  It was possible he experienced greater disruption in attention and working memory in a stressful environment.

In December 2007, the appellant underwent a VA examination for neurological disorders.  He reported he misplaced things, but wrote many things down to help him function quite well.  On examination, there was no evidence of dementia or other memory problems.  Neurological examination was completely normal.  The diagnosis was memory loss not detected on neurological examination and not detected on neuropsychological testing.  The examiner opined that the appellant was not suffering from any chronic disability manifested by memory loss.  The examiner further noted that the appellant did not suffer from encephalomyelitis, which is an inflammation of the brain, as the radiological report only mentions encephalomalacia, which is scarring of the white matter tissue, as found on MRI examination.  It was noted the condition of scarring is really nonspecific and does not automatically translate into inflammation of the brain.  The examiner also noted that he was not able to obtain a history of memory loss for 6 months or more in the past, except by vague statements from the appellant.  He was functional all throughout in his occupational career and even during the military and there are no records to suggest that he was suffering from memory loss or some serious condition such as inflammation of the brain or encephalomyelitis.  He opined that the diagnosis of encephalomyelitis is completely conjectural and not established by any clinical evidence of a prolonged illness for several months at a time.  For encephalomyelitis to cause memory loss, the patient has to be prostrated or perhaps admitted in a hospital for several days to several weeks.  Again, the memory loss is caused by frontal lobe scarring and, in this particular patient, the scarring is more in the occipital and parietal lobe, which is behind the brain and therefore is unlikely to cause memory loss in the appellant.  In any case, he concluded, psychological testing has not reported any memory loss.  

After a careful review of the evidence of record the Board finds that the evidence is against the appellant's claim.  While the appellant has complained of memory loss, there are no objective findings of memory loss noted.

Initially, the Board notes the appellant's assertion that this condition should be service-connected as an undiagnosed illness.  While the Board recognizes that the appellant served in the Southwest Asia theater of operations from August 1990 to March 1991, is a 'Persian Gulf veteran' by regulation (i.e., had active military service in the Southwest Asia theater of operations during the Gulf War), and the provisions of 38 C.F.R. § 3.317 do enumerate symptoms for consideration, the most probative evidence shows there is no memory loss.  His own statements and the other lay statements are far less probative and less credible as to the existence of memory loss.

In regard to memory loss, the appellant has voiced such complaints to examiners and is competent to report that he has memory problems.  In addition, his wife has also stated he has memory loss and she too is competent to report this.  However, when examined in December 2007, his memory was normal.  The appellant was afforded an extensive VA evaluation at that time, including three separate examinations for neurological disorders, mental disorders, and neuropsychological disorders.  All three examiners concluded that the appellant had no memory impairment.  All three examiners indicated the appellant had no Axis I diagnosis.  The examinations were adequate, the examiners entered findings after an examination of the appellant, review of claim file, and an interview and examination of the appellant.  The VA examiner's finding is also competent evidence.  

As previously noted, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra.  In that regard, the Board notes that the appellant has been inconsistent in his reports of memory loss.  Indeed, while he reported forgetfulness in March and April 1999 and at VA examinations of March 2003 and December 2007, in September 2000 he denied any memory problems and at a VA examination of April 2002 he was noted to be a reliable historian.  In addition, the record contains an undated private treatment record noting no memory problems.  Moreover, the December 2007 neurological examination report noted the examiner was not able to obtain a history of memory loss for the past 6 or more months as the appellant was providing only vague statements.  The Board finds that the appellant's assertions of memory loss while competent, are not credible.  In the present case the assertions of memory loss are in conflict with the normal clinical findings post-service, and the VA examiners' findings in December 2007 of no memory loss.  Here, the Board is not presented with a mere absence of contemporaneous records.  Rather, the Board is presented with normal findings.  See Buchanan, supra; Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  Moreover, the Board is presented with the appellant's own denials of any memory problems contemporaneous to his allegations of memory problems.  This establishes that he is an inconsistent historian, although one examiner opined that he was reliable at that time, the record establishes otherwise.  

Therefore, the Board finds that the lay statements of memory loss are less probative and less credible than the 2007 normal clinical findings.  The Board finds that the observations of skilled professionals are more probative as to the existence of disability and disease or injury.  Although the appellant and his wife are competent to report memory loss, their lay statement are far less probative than the opinion of a skilled professional.  See Jandreau , supra.  

An award of service connection for memory loss due to undiagnosed illness requires objective indications of a chronic disability and that the symptoms are manifested to a compensable degree.  As noted above, while the appellant complaints of memory loss may be considered a non-medical indicator, independent testing was conducted, and the appellant's complaints were not independently confirmed.  Since no memory loss was found, it was certainly not manifest to a compensable degree.  Therefore, the evidence shows that neither of these requirements has been satisfied.  Based upon such objective testing, the Board concludes that the appellant's complaints are inadequate to establish an undiagnosed illness manifested by memory loss.

In regard to a traditional claim for service connection, the Board notes that although the appellant complains of memory loss, service connection requires a disability due to disease or injury (underlying pathology).  In the absence of an identified disease or injury, service connection may not be granted.  Though the appellant has had multiple VA examinations throughout the appeals process, the evidence consistently shows he has no neurological or psychiatric disorder.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Thus, service connection on a direct basis for memory loss is not warranted.

In reaching this determination, the Board is fully aware that in March 2003, an examiner opined that there were bona fide complaints of reduced memory.  Furthermore, another examiner diagnosed memory loss.  However, the Board accords such opinion and diagnosis little probative value.  Although the examiner diagnosed memory loss, he also established that all tests were negative, normal, or inconclusive.  A diagnosis without supportive findings is less probative than a diagnosis consistent with findings.  In regard to the opinion that there was a bona fide set of symptoms, the statement is cryptic and fails to establish memory loss to a compensable degree.  Moreover, the examiner relied on the appellant's reported history of memory loss to enter such findings and, as noted above, the Board has found the appellant's assertions to be unreliable.  

The Board has also considered the findings of gliosis or encephalomalacia identified by the CT and MRI, essentially scaring of the brain tissue.  However, the December 2007 VA examiner noted that the scarring was found in the occipital and parietal lobes, or behind the brain.  The examiner explained that memory loss is caused by frontal lobe scarring and therefore, the appellant's findings were unlikely to cause memory loss.  Therefore, the Board finds that while there are abnormal findings in the MRI and CT scan, these are not consistent with memory loss.

Finally, the Board acknowledges that the appellant had a head injury in service.  To the extent that there may be a claim for service connection for memory loss as a residual of the head injury in service, the Board has found that there is no competent and reliable credible evidence of a disability manifested by memory loss.  Therefore, we conclude that the claimed memory loss is unrelated to in-service disease or injury.

In summary, memory loss is not shown by the evidence of record.  The Board has carefully reviewed the record and has concluded that a preponderance of the evidence is against the appellant's claim for service connection, to include as due to an undiagnosed illness.  The doctrine of reasonable doubt has been considered but as the preponderance of the evidence is against the claim, it is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for a chronic disability manifested by memory loss, to include as due to an undiagnosed illness, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


